Judgment affirmed, with costs. Finding of fact No. 16 modified. Memorandum: There is undisputed evidence that in 1933, and when Hamlin was solvent, he released Blanche King and Hazel Merrifield from all their obligations to him, including the judgment in question, and that such release was for a good consideration. AH concur. (The judgment is for defendants in an action to set aside conveyance of realty in fraud of creditors.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ. [See, also, 253 App. Div. 867; 254 id. 640; 278 N. Y. 736.]